Case: 20-50757    Document: 00515756943       Page: 1    Date Filed: 02/25/2021




          United States Court of Appeals
               for the Fifth Circuit                               United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   February 25, 2021
                               No. 20-50757
                           consolidated with                         Lyle W. Cayce
                               No. 20-50775                               Clerk
                             Summary Calendar



   United States of America,

                                                          Plaintiff—Appellee,


                                    versus

   Melquiades Galvez-Martinez,


                                                        Defendant- Appellant.


                 Appeals from the United States District Court
                      for the Western District of Texas
                           USDC No. 4:20-CR-13-1
                           USDC No. 4:19-CR-56-1


   Before King, Smith, and Wilson, Circuit Judges.
Case: 20-50757      Document: 00515756943          Page: 2     Date Filed: 02/25/2021

                                     No. 20-50757
                                   c/w No. 20-50775



   Per Curiam:*
          Melquiades Galvez-Martinez appeals his within-guidelines sentence
   imposed following his guilty plea for illegal reentry after removal from the
   United States, in violation of 8 U.S.C. § 1326.           He also appeals the
   concomitant revocation of his supervised release related to his prior
   conviction for transportation of illegal aliens for private financial gain, in
   violation of 8 U.S.C. § 1324(a)(1)(A)(ii), (B)(i).
          Raising one issue on appeal, Galvez-Martinez argues that his illegal
   reentry sentence, imposed under § 1326(b)(2), violates his due process rights
   by exceeding the two-year statutory maximum set forth in § 1326(a) because
   the indictment did not allege a prior conviction necessary for the § 1326(b)(2)
   enhancement. He concedes that this argument is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224, 226–27 (1998), but seeks to preserve
   the issue for further review. The Government filed an unopposed motion for
   summary affirmance agreeing that the issue is foreclosed and, in the
   alternative, a motion for an extension of time to file a brief.
          As the Government argues, and Galvez-Martinez concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625–26 (5th Cir. 2007). Summary affirmance is
   therefore appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969).
          Although the appeals of Galvez-Martinez’s illegal reentry conviction
   and supervised release revocation were consolidated, he does not address the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 20-50757     Document: 00515756943         Page: 3    Date Filed: 02/25/2021




                                   No. 20-50757
                                 c/w No. 20-50775



   revocation in his appellate brief. Consequently, he has abandoned any
   challenge to the revocation or revocation sentence. See Yohey v. Collins, 985
   F.2d 222, 224–25 (5th Cir. 1993).
         Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgments of the district court are AFFIRMED.
   The Government’s alternative motion for an extension of time to file a brief
   is DENIED AS MOOT.




                                         3